          Case 1:20-cr-00168-NONE-SKO Document 24 Filed 12/11/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:20-cr-00168-NONE-SKO-1

12                  Plaintiff,                          ORDER DENYING DEFENDANT’S
                                                        MOTION FOR BAIL REVIEW
13          v.
                                                        (ECF No. 17)
14   TODD ERIC MUMMA,

15                  Defendant.

16

17          On September 24, 2020, Defendant Todd Eric Mumma was indicted on charges of Sexual

18 Exploitation of a Minor and attempt in violation of 18 U.S.C. §§ 2251(a) and (e); and Receipt of

19 a Visual Depiction of a Minor Engaged in Sexually Explicit Conduct in violation of 18 U.S.C. §
20 2252(a) (2). Defendant was arraigned on the indictment on October 2, 2020. (ECF No. 5.) A

21 detention hearing was held on October 7, 2020, and after posting bail, was released on October 8,

22 2020, on the conditions, as relevant here, that he (g) only conduct business at Select Business

23 Systems using a phone that is not capable of accessing the internet (a non-smartphone); (o) not

24 access the Internet and provide proof of the disconnection or termination of this service as

25 required by the PSO; (p) not use or possess a computer or any device capable of accessing the

26 Internet; (w) conduct all business at your residence on a non-smart phone and you are not
27 allowed to physically travel to any Select Business Systems office locations; and z) be subject to

28 location monitoring and remain inside your residence at all times except for education; religious


                                                    1
           Case 1:20-cr-00168-NONE-SKO Document 24 Filed 12/11/20 Page 2 of 3


 1 services; employment; medical, substance abuse, or mental health treatment; attorney visits;

 2 court appearances; court-ordered obligations; or other essential activities pre-approved by the

 3 PSO. (ECF No. 11.)

 4           On November 25, 2020, Defendant filed a motion for bail review seeking to be modify

 5 his conditions of release. A hearing on Defendant’s motion was held on December 10, 2020.

 6 Counsel David Gappa appeared by video for the Government. Counsel Daniel Bacon and

 7 Defendant appeared by video.         Having considered the moving papers and the arguments

 8 presented at the December 10, 2020 hearing the Court shall deny Defendant’s motion for bail

 9 review.

10           A bail hearing “may be reopened, before or after a determination by the judicial officer,

11 at any time before trial if the judicial officer finds that information exists that was not known to

12 the movant at the time of the hearing and that has a material bearing on the issue whether there

13 are conditions of release that will reasonably assure the appearance of such person as required

14 and the safety of any other person and the community.” 18 U.S.C. § 3142(f).

15           First and foremost, the Court finds that Defendant has shown that new information exists

16 that was not known at the time of the bail hearing. Here, Plaintiff seeks to modify the terms of

17 his conditions of release because the manager of his business quit and he requests to be allowed

18 to go to the business and visit clients at their place of business. However, the Court finds that the

19 conditions offered by Defendant do not reasonably address the danger to the community that
20 would be posed by the allowing him to go to his business and travel to visit clients.

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                     2
          Case 1:20-cr-00168-NONE-SKO Document 24 Filed 12/11/20 Page 3 of 3


 1          For these reasons and the reasons stated on the record, Defendant’s proposed new

 2 conditions, along with the additional conditions, do not ensure the Defendant’s appearance or the

 3 safety of the community. Therefore, Defendant’s motion for bail review and modification of his

 4 conditions of release is DENIED.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 11, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
